Title: From George Washington to Tobias Lear, 10 November 1797
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon 10th Novr 1797

I have received both of your letters dated yesterday; & thank you for the information given in them.
If Mr Liston’s arrangement to proceed from Alexandria to this place by Water appeared to you to proceed from the want of Carriages (for I do not know in what manner he got to the City) say to

him, that you are sure mine would attend upon him at any hour he wd name at that place, to bring as many of them as it would contain to Mt Vernn. This however, as the presumption is that I am unacquainted with his intentions & movements must go as from yourself. Yours always and Affectionately

Go: Washington

